DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2 & 7 are canceled. Claims 1, 3-6 & 8-18 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viner (US 2015/0349310 A1, cited in the IDS mailed on 02/14/2020).
Regarding claims 1 & 4, Viner teaches a solid electrolyte composition ([0071]) comprising:												an ionic conductor including a polymer (A) such as PEO having a mass average molecular weight of 5,000 or more ([0121], [0123] & [0202]);						an electrolyte salt (B) comprising a lithium salt ([0121]-[0122]);					a compound (D) having two or more sulfanyl groups ([0078]-[0080]);				a radical polymerization initiator (E) ([0117]).							Viner further teaches a compound (C) having three or more vinyl groups being represented by a formula (C): X1-L3-Rb where X1 can be CH=CH-2 and L can be -(CO)O- which reads on the presently claimed formula (b-13a) and where X1 can be CH=CH-2 and L can be an arylene which reads on the presently claimed formula (b-13c) when the arylene is a phenylene group ([0017]-[0019] & [0035]).
Regarding claim 3, Viner teaches the solid electrolyte composition of claim 1, wherein the compound (C) can be the first compound shown in [0106] which has a molecular weight of 202 g/mol and the compound (D) can be the first compound shown in [0088] which has a molecular weight of 182 g/mol. Viner further teaches the compound (C) and the compound (D) being provided in a ratio of 1:1 ([0081]). If Viner’s ratio is a mole ratio, the ratio RG = (2*1)/(2*1) = 1 which reads on the claimed range. If Viner’s ratio is a weight ratio, the ratio RG = (2 * 1g / 202g/mol)/(2 * 1g / 182 g/mol) = 0.9 which also reads on the claimed range. 
Regarding claim 8, Viner teaches the solid electrolyte composition of claim 1, wherein a molecular weight of the compound (C) is 1,000 or less (see first compound in [0106] which has a molecular weight of 202 g/mol) and a molecular weight of the compound (D) is 1,000 or less (see first compound in [0088] which has a molecular weight of 182 g/mol).
Regarding claim 11, Viner teaches the solid electrolyte composition of claim 1, further including a solvent (H) ([0162]-[0163]).				
Regarding claims 13-14, Viner teaches a solid electrolyte sheet comprising a layer constituted of the solid electrolyte composition of claim 1 which includes a compound (I) (i.e ene-thiol polymer) having a carbon-sulfur bond formed from the carbon-carbon double bond group and the sulfanyl group ([0059], [0073] & [0078]).
Regarding claims 15-16, Viner teaches an all-solid state secondary battery comprising:		a sulfur positive electrode active material layer ([0145]);					a lithium negative electrode active material layer ([0145]);					a solid electrolyte layer constituted of the solid electrolyte composition of claim 1 ([0071]). 
Regarding claim 17, Viner teaches a method for manufacturing a solid electrolyte containing sheet, the method comprising a step of causing the compound (C) and the compound (D) to react with each other in the presence of the polymer (A) and the electrolyte salt (B) in the solid electrolyte composition of claim 1 ([0078]-[0080], [0112], [0121]-[0123]).
Regarding claim 18, Viner teaches method for manufacturing an all-solid state secondary battery, wherein the all-solid state secondary battery is manufactured using the manufacturing method according to claim 17 ([0071], [0145] & [0160]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Viner (US 2015/0349310 A1).
Regarding claim 5, Viner teaches the solid electrolyte composition of claim 1, wherein the contents of each of the compound (C) and the compound (D) is 2.5 wt% to 25 wt% (since compounds (C) and (D) can be present in a 1:1 ratio, the content of the polymer (A) is 10 wt% and the content of the electrolyte salt (B) is 5 wt% to 10 wt% ([0202] & [0210]). Thus contents of A, B, C and D in the composition is 1 : 0.5 to 1 : 0.25 to 2.5 : 0.25 to 2.5 which overlaps with the presently claimed content ratios.
Regarding claim 6, Viner teaches the solid electrolyte composition of claim 4, wherein the polymerization initiator is present in an amount of 1 wt% ([0020]). Thus a content of the polymerization initiator (E) relative to total content of A, B, C and C (i.e E/(A+B+C+D)) is at least 1/(25+25+10+10) = 0.014 and at most 1/(2.5+2.5+10+5) = 0.05 which overlaps with the presently claimed amount of 0.02 or greater.   
Regarding claim 12, Viner teaches the solid electrolyte composition of claim 1, wherein a concentration of solid content ranges from 20% to 80% ([0212]) which overlaps with the presently claimed range.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Viner (US 2015/0349310 A1) in view of Mochizuki (WO 2015/115561 A1, and hereinafter using, as a translation, corresponding US 2016/0336613 A1).
Regarding claims 9-10, Viner teaches the solid electrolyte composition of claim 1 but is silent as to further comprising an inorganic solid electrolyte (F) (claim 9) and further comprising an active material (G) (claim 10).										Mochizuki teaches an all solid state battery comprising a positive electrode layer, a negative electrode layer and a solid electrolyte layer separating the positive and negative electrode layers, wherein a solid electrolyte composition comprising monomer for forming a crosslinked polymer, a polymerization initiator, and an inorganic solid electrolyte can be used to form the negative electrode layer, the positive electrode layer, and the solid electrolyte layer ([0044], [0049], [0146], [0169] & [0197]). When the solid electrolyte composition is used to form the positive or negative electrode, the solid electrolyte composition includes, respectively, a positive active material or a negative active material ([0169] & [0197]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an inorganic solid electrolyte in the solid electrolyte composition because the inorganic solid electrolytes have high lithium-ion conductivity while considering compatibility between battery properties and a decrease and maintenance effect of the interfacial resistance ([0049] & [0069]). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an active material in the solid electrolyte composition of Viner to form a negative electrode and/or a positive electrode to suppress an increase of the interface resistance between solid particles in the positive or negative electrode layers as taught by Mochizuki ([0037]).   

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that Viner does not fairly teach or suggest the presently claimed solid electrolyte composition, the examiner respectfully disagrees.			In particular, applicant argues that Viner is silent as to a compound (C) represented by formula (b-13a) or formula (b-13c) as recited in amended claim 1. However, contrary to applicant’s assertions, Viner more broadly teaches the compound (C) having three or more vinyl groups being represented by a formula (C): X1-L3-Rb where X1 can be CH=CH-2 and L can be -(CO)O- which reads on the presently claimed formula (b-13a) and where X1 can be CH=CH-2 and L can be an arylene which reads on the presently claimed formula (b-13c) when the arylene is a phenylene group ([0017]-[0019] & [0035]).									Thus, in view of the foregoing, claims 1, 3-6 & 8-18 stand rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727